DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 24 is objected to because of the following informalities:  upon further review, the examiner notes that the sentence must end with a period for grammatical clarity.  Appropriate correction is required.

Claim 27 is objected to because of the following informalities:  upon further review, the examiner notes that the phrase “in radially outer position” in line 5 should instead be written as –in a radially outer position— for grammatical clarity.  Appropriate correction is required.

Claim 27 is objected to because of the following informalities:  upon further review, the examiner notes that the phrase “4 gram per 10 minutes” in line 20 should instead be written as –4 grams per 10 minutes— for grammatical clarity.  Appropriate correction is required.

Claim 27 is objected to because of the following informalities:  upon further review, the examiner notes that the phrase “the at least one polyolefin” in line 19 should instead be written as –the at least one or more polyolefins— for grammatical clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, the phrase “said self-supporting thermoplastic film comprises at least 60% by weight with respect to the weight of the film itself of said at least one or more polyolefins and from 10 to 40% by weight of one or more polar polymers” in lines 2-4 is unclear. In the event that the self-supporting thermoplastic film comprises 100% by weight with respect to the weight of the film itself of said at least one or more polyolefins, which falls within the claimed range of at least 60%, it is unclear how there can also be from 10 to 40% by weight of one or more polar polymers because 100% of the composition is already accounted for. The examiner notes that the range of at least 60% is problematic if there must also be the requirement of having 10 to 40% by weight of one or more polar polymers because at least 60% is an open ended range that extends from 60% to 100%, and if the amount is 100% there is no room for any weight percent of polar polymers. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17, 22-25, 27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukutomi et al. (US 2004/0194862) (of record) and Roulin et al. (US 2006/0094824) (of record).

Regarding claims 27 and 17, Fukutomi discloses a self-sealing vulcanized tyre for vehicle wheels prepared by a process comprising: vulcanizing a green tyre comprising ([0017], [0020], [0023], [0058], [0068], [0077], [0103], [0113], [0136]): a carcass structure (Fig. 5: 4) ([0054]), a tread band (Fig. 5: 1) ([0054]) applied in a radially outer position to said carcass structure (Fig. 1: 4), and a sealing composite (Figs. 5-6: 8, 10) applied to a radially most internal surface of said tyre, axially extended at least at a crown portion of the tyre (Fig. 5: see belt 6 and tread 1 which denotes the general region of the crown portion) ([0054]), wherein said sealing composite (Figs. 5-6: 8, 10) comprises: a self-supporting thermoplastic film (Figs. 5-6: 10) ([0074]), and a sealing composition layer (Figs. 5-6: 8) associated with and supported by said self-supporting thermoplastic film ([0074]). Fukutomi further discloses that said sealing composition layer (Figs. 5-6: 8) is placed substantially in contact with the radially most internal surface of the tyre (Figs. 5-6: see inner liner 7 which acts as radially more internal surface of the tyre). Fukutomi further discloses that said self-supporting thermoplastic film (Figs. 5-6: 10) is radially inside the sealing composition layer (Figs. 5-6: 8).
Fukutomi further discloses that the self-supporting thermoplastic film (Figs. 5-6: 10) may comprise at least one or more polyolefins ([0081]-[0084]). Fukutomi further discloses that the self-supporting thermoplastic film may be constituted by a single resin, such as polyolefin, which may be used individually 
Moreover, Fukutomi discloses examples of the elastomer distributed in a matrix of the thermoplastic resin, which are: diene series rubber and a hydrogen addition compound, olefin series rubber, thermoplastic elastomer (e.g., styrene series elastomer, olefin series elastomer, polyester series elastomer, urethane series elastomer and polyamid series elastomer), etc. ([0085]). In other words, the single resin of the thermoplastic resin film may include an elastomer other than diene elastomers, such as olefin series rubber. 
However, Fukutomi does not expressly recite that the at least one or more polyolefins has a fluidity index (MFI) greater than 0.1 and less than 4 grams per 10 minutes evaluated according to ASTM D1238 at 190°C/2.16 Kg, or has a melting point less than 160°C.
While Fukutomi does not explicitly recite a value for a fluidity index (MFI) evaluated according to ASTM D1238 at 190°C/2.16 Kg or a melting point of the at least one or more polyolefins, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said MFI and melting point. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to 
Furthermore, Roulin teaches a polymer composition having elastomeric features, wherein the polymer composition includes a polyolefin ([0028]), and the MFI of a suitable polyolefin is measured according to ASTM D1238, and may range up to about 10 g/10 min ([0028]), which overlaps with and falls within the claimed range of greater than 0.1 and less than 4 grams per 10 minutes. Although Roulin teaches that the polymer composition may be used in packaging material rather than expressly reciting use in a tire, Roulin teaches that it is generally known in the polymer composition art that in polymer compositions having elastomeric features and including polyolefins, the polyolefins have MFI that are measured according to ASTM D1238. Thus, it is generally known in the art that polyolefin has a MFI that is determined by the ASTM D1238 method and may be in the range of up to about 10 g/10 min. Roulin further teaches that the polyolefin has a melting point that is greater than about 80°C ([0034]), which overlaps with and falls within the claimed range of less than 160°C. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the MFI and the melting point of the at least one or more polyolefins. Moreover, Roulin teaches that such a polymer composition offers improved resistance to tears and punctures ([0067]), which would also be applicable and advantageous for the self-supporting thermoplastic film comprising at least one or more polyolefins of the sealing composite disclosed by Fukutomi. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Fukutomi in order to provide the at least one or more polyolefins having a fluidity index (MFI) that is greater than 0.1 and less than 4 grams per 10 minutes evaluated according to ASTM D1238 at 190°C/2.16 Kg so as to provide a polymer composition for the thermoplastic film that offers improved 
The examiner further notes that the claim limitation “a self-sealing vulcanized tyre for vehicle wheels prepared by a process comprising: vulcanizing a green tyre” is a product-by-process limitation wherein determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. In this case, Fukutomi discloses a tire comprising the claimed components that is also eventually vulcanized, as discussed above. The product-by-process limitation does not require further structure to the product in this case. The examiner further notes that it is consistent with the fundamentals of tire construction and manufacturing to vulcanize a green tire, otherwise the tire would not be usable for its intended purpose in a vehicle. 

Regarding claim 22, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. In this case, modified Fukutomi discloses the said self-supporting thermoplastic film as claimed in claim 27. Thereby, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the parameters of said self-supporting thermoplastic film will necessarily have one or more of the claimed parameters because the film has the claimed structure and composition. Accordingly, the resulting film of modified Fukutomi is considered to be capable of performing the intended functions of the parameters as it comprises the claimed structure and composition.

Regarding claim 23, Fukutomi further discloses that the thickness of the thermoplastic resin film (Figs. 5-6: 10) preferably ranges from 0.05 to 0.3 mm (50 µm to 300 µm) ([0086]), which overlaps with and falls within the claimed range of less than 100 µm. Case law holds that in the case where the claimed 

Regarding claim 24, while Fukutomi does not explicitly recite the value for the dynamic modulus value (G*) measured at 10 Hz and at 60°C of the sealing composition, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said dynamic modulus value. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the dynamic modulus value (G*) measured at 10 Hz and at 60°C of the sealing composition.

Regarding claim 25, Fukutomi further discloses that the thickness of the sealing composition layer (Figs. 5-6: 8) preferably ranges from 1 to 4 mm ([0080]), which falls within the claimed range of less than 8 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness of the sealing composition layer. 

Regarding claim 31, Fukutomi further discloses a layer of elastomeric material (Fig. 5: 7) substantially impermeable to air applied in a radially inner position to said carcass structure (Fig. 1: 4) ([0030], [0054]-[0055]).

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukutomi et al. (US 2004/0194862) (of record) and Roulin et al. (US 2006/0094824) (of record) as applied to claim 27 above, and optionally further in view of Lee et al. (US 2009/0048382) (of record).

Regarding claims 19-21, Roulin further teaches the polyolefin of the thermoplastic film may be a polyethylene chosen from homopolymers of ethylene, copolymers of ethylene with propylene, copolymers of ethylene with a C4-C8 alpha-olefin, copolymers of ethylene with vinyl acetate, etc. and mixtures thereof ([0016], [0027]-[0029]). Further, Roulin teaches that the polyolefin may be a polyethylene (PE) chosen from linear low-density polyethylene (LLDPE), low-density polyethylene (LDPE), etc. and mixtures thereof ([0029]). As discussed, above in claim 27, Roulin further teaches that the polyolefin has a melting point (i.e. melting temperature) that is greater than about 80°C ([0034]), which overlaps with and falls within the claimed range of less than 135°C. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the melting temperature of the polyethylene of the polyolefin.
While modified Fukutomi does not explicitly recite the value for the quantities of polyolefin and one or more polar polymers chosen from among polyvinyl acetate, ethylene-vinyl acetate copolymers, ethylene vinyl alcohol (EVOH), polyvinyl acetate with a high level of hydrolysis, polyvinyl alcohol (PVA or PVOH), and mixtures thereof, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for quantities. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the quantities of polyolefin and one or more polar polymers chosen from among polyvinyl acetate, ethylene-vinyl acetate 
Optionally, even if one of ordinary skill in the art would not have found it obvious to optimize said quantities, Lee teaches a flame retardant thermoplastic elastomer composition, wherein the composition may optionally include other polymers such as vinyl acetates, for example ethylene vinyl acetate, in an amount generally up to about 10 parts by weight per 100 parts by weight of the polyolefin, styrenic block copolymer, and softener ([0077]), which overlaps with and falls within the claimed range of 10 to 40% by weight. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the quantities of polyolefin and one or more polar polymers chosen from among polyvinyl acetate, ethylene-vinyl acetate copolymers, ethylene vinyl alcohol (EVOH), polyvinyl acetate with a high level of hydrolysis, polyvinyl alcohol (PVA or PVOH), and mixtures thereof. Moreover, the optional polymers are generally utilized to improve processability ([0077]). Although Lee does not expressly recite that the thermoplastic elastomer composition is for use as a self-supporting thermoplastic film in a sealing composite, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Fukutomi in order to provide the composition with the aforementioned quantities of polyolefin and one or more polar polymers chosen from among polyvinyl acetate, ethylene-vinyl acetate copolymers, ethylene vinyl alcohol (EVOH), polyvinyl acetate with a high level of hydrolysis, polyvinyl alcohol (PVA or PVOH), and mixtures thereof so as to improve processability, as taught by Lee. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukutomi et al. (US 2004/0194862) (of record) and Roulin et al. (US 2006/0094824) (of record) as applied to claim 27 above, and further in view of Kohl et al. (US 2018/0215903) (of record).

Regarding claim 26, Fukutomi further discloses that the sealing composition comprises one or more plasticizers ([0052]). While Fukutomi does not explicitly recite the value for the overall quantity of the one or more plasticizers in the sealing composition, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said overall quantity. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the overall quantity of the one or more plasticizers in the sealing composition. 
Furthermore, Kohl teaches a sealing mixture, for self-sealing tires, comprising plasticizers that are typically used in an amount of less than 60 phr ([0190], [0195]), which falls within the claimed range of less than 200 phr. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the overall quantity of the one or more plasticizers in the sealing composition. The plasticizer dilutes the matrix consisting of diene elastomers and resins and makes it softer and suppler, in order that the sealing effect of the sealing mixture under cold conditions in particular, typically at temperatures below 0oC, is improved ([0190]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Fukutomi in order to provide the plasticizers in an amount falling within the claimed range so as to improve the sealing effect of the sealing mixture under cold conditions in particular, as taught by Kohl. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 17, 19-27, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive.
On page 14 of the Remarks, Applicant argues that “[t]he Office acknowledges that Fukutomi does not describe a sealing system with a predominantly polyolefin film, in which the, "the at least one polyolefin has a fluidity index (MFI) less than 4 gram per 10 minutes evaluated according to ASTM D1238 at 1900C/2.16 K," recited in amended claim 27 … [i]nstead, Fukutomi's Examples 6 and 7 show sealing systems with nylon films.”
The examiner notes that the previous office action on page 7 did acknowledge that Fukutomi describes a sealing system with a predominantly polyolefin film, however, Fukutomi does not expressly recite the fluidity index (MFI) or melting point of the at least one or more polyolefins. The examiner refers to the detailed rejection above as to how the modified rejection satisfies this claim limitation. 
The examiner also notes that while Fukutomi may provide some examples showing sealing systems with nylon films, Fukutomi also discloses that the self-supporting thermoplastic film (Figs. 5-6: 10) may comprise a polyolefin series, a nylon series, etc. or combinations thereof ([0081]-[0084]). Thus, while there may be some examples of a nylon series being used in the specification, this is merely a preferable example and does not explicitly limit the disclosure to such a limitation, especially when Fukutomi expressly recites polyolefin as well. 
The examiner notes that Mukai is no longer relied upon in the rejection above, and instead the previously optional reference of Roulin is relied upon as discussed in the detailed rejection above. On page 16 of the Remarks, Applicant argues that “[t]he Office also cites Roulin to validate that it is known that . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749